Exhibit 10.5

 

April 22, 2011

 

Peter J. McNierney
Gleacher & Company, Inc.
1290 Avenue of the Americas
New York, New York  10019

 

Dear Peter:

 

The Board appreciates all of the efforts and contributions that you have made to
Gleacher & Company, Inc. (the “Company”) over the years.  On behalf of the
Company, the following arrangements are agreed to in connection with your
resignation.

 

1.                                      Acceptance of Resignation

 

This letter agreement will serve as acceptance by the Company of your
resignation as an officer and director of the Company and as an officer and/or
director of any of its affiliated companies.  The effective date of your
resignation will be May 2, 2011 (your “Resignation Date”).  Your resignation as
an officer and director of the Company will be a “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations relating thereto (“Section 409A”).

 

2.                                      Benefits

 

(a)           You will be entitled to (i) accrued and unpaid base salary through
the Resignation Date and (ii) vested benefits under the Company’s 401(k) plan. 
In addition, the Company will reimburse you for any unreimbursed business
expenses incurred by you on or prior to the Resignation Date pursuant to the
Company’s reimbursement policies, within thirty days following your presentation
of an invoice to the Company; provided, that such reimbursement requests are
submitted to the Company in writing no later than July 1, 2011.

 

(b)           The Company agrees that, subject to your execution and delivery
within 21 days of your Resignation Date (and non-revocation) of a general
release and waiver in the form set forth on Schedule A (the “Release”) attached
hereto:

 

(i)            In connection with your separation, you will be entitled to (A) a
lump sum payment equal to $1,093,750, payable on the third day following the
expiration of the revocation

 

--------------------------------------------------------------------------------


 

period described in Section 4 of the Release (the “Expiration Date”), and
(B) continued payment of your annual base salary (at your current annual base
salary rate of $300,000) for six months following the Resignation Date in
accordance with the Company’s normal payroll practices, with the first such
installment to be paid on the payment date for the first payroll period that
commences after the Expiration Date (with any amounts that accrued and were not
paid prior to such date to be accumulated and paid in a lump sum with your first
payment).

 

(ii)           You will be entitled to 12 months of continued medical and, to
the extent elected by you, vision and dental, insurance coverage consistent with
your participation elections as of immediately prior to your Resignation Date
and subject to your continued payment of the employee portion of the applicable
premiums in a timely manner.  For purposes of the dental and vision plans, the
employer portion of the monthly premium will be imputed as income to you. 
Following the 12-month continuation period, you will be eligible to elect
continuation coverage under COBRA to the extent eligible under applicable law.

 

(iii)          Pursuant to your employment letter agreement with the Company,
dated as of September 21, 2010 (the “Employment Letter”), you will be entitled
to a lump sum cash payment of $756,000 in connection with your separation. 
Because you are a “specified employee” (within the meaning of Section 409A and
determined in accordance with the methodology established by the Company as in
effect on the date hereof), the payment under this Section 2(b)(iii) will be
postponed and paid on the first business day that is six months and one day
after your Resignation Date or November 3, 2011.

 

(c)           The equity awards granted under the award agreements between you
and the Company (the “Equity Award Agreements”) that have vested prior to the
date hereof and are listed on Schedule B attached hereto will remain outstanding
and/or settle in accordance with the terms of the applicable Equity Award
Agreement (with any vested stock options to remain exercisable until the
expiration date set forth in the applicable Equity Award Agreement), subject to
your continued compliance with any covenants and other terms and conditions of
such Equity Award Agreements.  All of your equity awards that are not listed on
Schedule B will be forfeited as of the Resignation Date for no consideration.

 

3.                                      Indemnification; No Other Benefits

 

The Company will, to the maximum extent permitted under applicable law and the
Company’s By-Laws and consistent therewith, indemnify and hold you harmless
against expenses and other amounts actually and reasonably incurred in
connection with any proceeding arising by reason of acts taken within the scope
of your employment by the Company and service as a director of the Company prior
to the Resignation Date, and you will be entitled to director and officer
liability coverage both during and, while potential liability exists with
respect to acts prior to the Resignation Date, after the term of employment in
the same amount and to the same extent as the Company covers the other
individuals who were officers and directors during the period you were an
officer and director with respect to claims arising during that period.  Except
as described in this letter agreement and the attached Schedule B, you will have
no rights to any further compensation under your Employment Letter or under any
benefit, bonus, incentive or equity compensation plan of the

 

2

--------------------------------------------------------------------------------

 


 

Company or its affiliates.  You will not participate in any severance plan,
policy or program of the Company or its affiliates.

 

4.             Cooperation; Return of Property

 

You will make yourself available to the Company following the Resignation Date
to assist, as may be requested by the Company at mutually convenient times and
places, with respect to pending and future litigations, arbitrations,
governmental investigations or other dispute resolutions relating to or in
connection with matters that arose during your employment with the Company.  In
addition, you will promptly return to the Company all property of the Company
made available to you in connection with your employment, including documents
and electronic equipment.

 

5.                                      General Provisions

 

(a)           Interpretation.  References to Schedules are to the Schedules
attached hereto.  The words “include,” “includes” and “including” will be deemed
to be followed by the words “without limitation.”  For the avoidance of doubt,
notwithstanding that any Schedule may provide for a payment or delivery date
with respect to an equity award, if the Equity Award Agreement governing your
restricted stock units would provide for any earlier payment on your death, the
Equity Award Agreement will control in that circumstance.  In addition, in the
event of your death prior to the payment of any amounts described in this letter
agreement and the Schedules attached hereto, such payments will be paid to your
estate.

 

(b)           Tax Matters.  Notwithstanding any other provision of this letter
agreement, the Company may withhold from any amounts payable or benefits
provided to you, such minimum Federal, state and/or local taxes as will be
required to be withheld under any applicable law or regulation.  It is intended
that the payments and benefits provided under this letter agreement will comply
with the provisions of Section 409A and the regulations relating thereto, or an
exemption to Section 409A, and this letter agreement will be interpreted
accordingly.  Any payments or benefits that qualify for the “short-term
deferral” exception or another exception under Section 409A will be paid under
the applicable exception.  Each payment under this letter agreement will be
treated as a separate payment for purposes of Section 409A.  If you become
entitled to a payment of nonqualified deferred compensation as a result of your
termination of employment and at such time you are a “specified employee”
(within the meaning of Section 409A and as determined in accordance with the
methodology established by the Company as in effect on the date hereof), such
payment will be postponed to the extent necessary to satisfy Section 409A, and
any amounts so postponed will be paid in a lump sum on the first business day
that is six months and one day after your separation from service (or any
earlier date of your death).  If the compensation and benefits provided under
this letter agreement would subject you to taxes or penalties under
Section 409A, the Company and you will cooperate diligently to amend the terms
of this letter agreement to avoid such taxes and penalties, to the extent
possible under applicable law; provided that, in no event will the Company be
responsible for any Section 409A taxes or penalties that arise in connection
with any amounts payable or benefits provided under this letter agreement or
otherwise.

 

3

--------------------------------------------------------------------------------


 

(c)           Governing Law.  This letter agreement will be governed by, and
construed under and in accordance with, the internal laws of the State of New
York, without reference to rules relating to conflicts of laws.

 

(d)           Dispute Resolution. Any controversy or dispute regarding the
interpretation, construction or enforcement of this letter agreement will be
subject to and resolved by arbitration in New York, New York through the
facilities and in accordance with the rules of the Financial Industry Regulatory
Authority (“FINRA”) and the parties agree to submit to the jurisdiction of FINRA
with respect to any such controversy or dispute.

 

(e)           Entire Agreement; Amendments.  This letter agreement (including
the Schedules hereto, together with the Equity Award Agreements to the extent
referred to herein) constitutes the entire understanding and agreement between
you and the Company with regard to all matters addressed herein and your
separation from the Company and supersedes the Employment Letter in its
entirety.  This letter agreement may be amended only in writing, signed by the
parties hereto. In no event will you be obligated to seek other employment or to
take any other action by way of mitigation of the amounts payable to you
hereunder (or under any Equity Award Agreement), nor will the amount of any
payment hereunder (or under any Equity Award Agreement) be reduced by any
compensation earned by you as a result of employment by a subsequent employer or
self employment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

If you agree that this letter appropriately represents our understanding, please
sign and return this letter, which will become a binding agreement on our
receipt.

 

 

 

Very truly yours,

 

 

 

Gleacher & Company, Inc.

 

 

 

 

 

By:

/s/ Eric J. Gleacher

 

Name:

Eric J. Gleacher

 

Title:

Chairman of the Board of Directors

 

 

 

 

Accepted and agreed as of

 

April 22, 2011:

 

 

 

/s/ Peter J. McNierney

 

 

 

 

 

Peter J. McNierney

 

 

5

--------------------------------------------------------------------------------


 

Schedule A

 

RELEASE OF CLAIMS

 

1.                                       Release of Claims

 

In consideration of the benefits under the letter agreement, dated April 22,
2011, by and between Peter J. McNierney (“Executive”) and Gleacher &
Company, Inc. (the “Company”) (the “Letter Agreement”), Executive, for and on
behalf of himself and his heirs and assigns, hereby waives and releases any
employment, compensation or benefit-related common law, statutory or other
complaints, claims, charges or causes of action of any kind whatsoever, both
known and unknown, in law or in equity, whether under the Letter Agreement,
dated September 21, 2010, by and between Executive and the Company, the
applicable equity award agreements (the “Equity Award Agreements”), a
compensation or benefit plan of the Company or otherwise, which Executive ever
had, now has or may have against the Company and its shareholders, subsidiaries,
successors, assigns, directors, officers, partners, members, employees or agents
(collectively, the “Releasees”) by reason of facts or omissions which have
occurred on or prior to the date that Executive signs this Release, including,
without limitation, any complaint, charge or cause of action arising under
federal, state or local laws pertaining to employment, including the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, all as amended; and all other federal, state and
local laws and regulations. By signing this Release, Executive acknowledges that
he intends to waive and release any rights known or unknown that he may have
against the Releasees under these and any other laws; provided, that Executive
does not waive or release claims with respect to the receipt of the payments and
benefits specified under the Letter Agreement (the “Unreleased Claims”).
Notwithstanding the foregoing, Executive does not release, discharge or waive
any rights to indemnification that he may have under the certificate of
incorporation, the by-laws or equivalent governing documents of the Company or
its subsidiaries or affiliates, the laws of the State of New York, with respect
to actions taken by Executive in connection with the performance of his duties
with the Company as an executive officer or member of the Board of Directors.

 

2.               Proceedings

 

Executive acknowledges that he has not filed any complaint, charge, claim or
proceeding against any of the Releasees before any local, state or federal
agency, court or other body (each individually a “Proceeding”). Executive
represents that he is not aware of any basis on which such a Proceeding could
reasonably be instituted. Executive (i) acknowledges that he will not initiate
or cause to be initiated on his behalf any Proceeding and will not participate
in any Proceeding, in each case, except as required by law; and (ii) waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, Executive
understands that, by executing this Release, he will be limiting the
availability of certain remedies that

 

--------------------------------------------------------------------------------


 

he may have against the Company and limiting also his ability to pursue certain
claims against the Releasees. Notwithstanding the above, nothing in Section 1 of
this Release shall prevent Executive from (i) initiating or causing to be
initiated on his behalf any complaint, charge, claim or proceeding against the
Company before any local, state or federal agency, court or other body
challenging the validity of the waiver of his claims under the ADEA contained in
Section 1 of this Release (but no other portion of such waiver); or
(ii) initiating or participating in an investigation or proceeding conducted by
the EEOC.

 

3.               Time to Consider

 

Executive acknowledges that he has been advised that he has twenty-one (21) days
from the date of receipt of this Release to consider all the provisions of this
Release. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY,
HAS BEEN ADVISED BY THE COMPANY TO, AND HAS IN FACT, CONSULTED AN ATTORNEY, AND
FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE
MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN
SECTION 1 OF THIS RELEASE AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

4.               Revocation

 

Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of his execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA) and
that neither the Company nor any other person is, or shall be, obligated to
provide any benefits to Executive pursuant to the Letter Agreement or under the
Equity Awards Agreements until eight (8) days have passed since Executive’s
signing of this Release without Executive having revoked this Release. If
Executive revokes this Release, Executive will be deemed not to have accepted
the terms of this Release, and the benefits under the Letter Agreement and the
Equity Award Agreements, and no further action will be required of the Company.

 

5.               No Admission

 

This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.

 

6.               General Provisions

 

A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be

 

--------------------------------------------------------------------------------


 

deemed severable, such that all other provisions of this Release shall remain
valid and binding upon Executive and the Releasees.

 

7.               Governing Law

 

The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of New York without giving effect to
conflict of laws principles.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite his signature below.

 

 

 

 

/s/ Peter J. McNierney

April 22, 2011

Peter J. McNierney

 

--------------------------------------------------------------------------------


 

Schedule B

 

Award
Agreement

 

Grant Date

Stock Option Agreement dated October 1, 2002

 

October 1, 2002

RSU Agreement dated June 30, 2008

 

June 30, 2008

Stock Option Agreement dated December 18, 2008

 

December 18, 2008

Stock Option Agreement dated December 18, 2008

 

December 18, 2008

RSU Agreement dated January 1, 2009

 

January 1, 2009

RSU Agreement dated February 13, 2009

 

February 13, 2009

RSU Agreement dated June 30, 2009

 

June 30, 2009

RSU Agreement dated January 1, 2010

 

January 1, 2010

RSU Agreement dated February 11, 2010

 

February 11, 2010

Stock Option Agreement dated November 10, 2010*

 

November 10, 2010

 

--------------------------------------------------------------------------------

* Relates to only the stock options that were fully vested on the date of grant.

 

--------------------------------------------------------------------------------